WINCH, J.
Thompson brought his action on an attested account, praying for a personal judgment against the defendant, James Rosen*597berg, for the value of certain material furnished toward the construction of a house upon premises owned by Eosenberg at the time the materials were furnished, and that the amount of said account be declared a lien upon said premises. He also made A. B. Katz and others defendants, alleging that they claimed liens upon said premises and praying that they be required to set forth their claims or be forever barred.
It appears that the defendant, Katz, purchased said premises of Rosenberg; no personal judgment was asked against him.
The judgment being in favor of Thompson and against Eosenberg and Katz, the latter appealed the case to this court, where he is met by a motion to dismiss his appeal on the ground that the case is not appealable.
Motion overruled on authority of the ease of Fleming v. Kirkendall, 31 Ohio St. 568.
Henry and Taggart, JJ., concur.